DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2021 has been entered. Claims 1 – 13 and 15 – 19 are currently pending and considered below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 13 and 15 – 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 – 13 and 15 – 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The phrase “fixed linear” does not appear in the specification as originally filed. The phrase only appears in the amendment and Applicant’s remarks to the amendment. Therefore, the phrase constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 13 and 15 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Because the phrase “fixed linear” does not appear in the specification as originally filed the meaning of the phrase cannot be ascertained from the specification as originally filed and therefore the scope of claims 1 – 13 and 15 – 19 is unclear. For examination purposes the Examiner has relied on Applicant’s remarks to understand the meaning of the phrase 
Appropriate correction and/or clarification is required.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 – 8, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulze (US 2005/0287911 A1), hereinafter Schulze, in view of Pascale (US  2018/0229134 A1), hereinafter Pascale.

Claim 1: Schulze discloses an interactive electronic device (see at least, “Interactive Sound Producing Toy,” Schulze) comprising: 
a device processor operable for controlling the interactive electronic device (see at least, “Sound producing unit 20 includes sound chip 22… and processing unit 26,” Schulze [0035]); 
Schulze [0038]); 
an electronic storage component operatively coupled to the device processor and controlled in part by the device processor, wherein the electronic storage component stores at least one electronic file (see at least, “Toy 10 further includes sound producing unit 20, which is illustrated in FIG. 3. Sound producing unit 20 includes sound chip 22, on which is mounted a memory 24, which may take the form of, for example, a memory chip, a ROM cartridge, or a flash RAM card, and processing unit 26. Memory 24 contains a plurality of stored verbal audio events, which, in the preferred embodiment of the invention, are comprised of verbal syllables arranged in sequences to produce recognizable songs, poems, or phrases,” Schulze [0035]); and 
an audio output component operatively coupled to the device processor and controlled in part by the device processor, wherein the audio output component is configured to output the electronic file as instructed by the device processor (see at least, “As these three syllable segments or multiple syllable segments are activated in sequence, they produce a recognizable word, phrase, poem or song through speaker 28,” Schulze [0038]); 
wherein the electronic file comprises an audio recording of a fixed linear narrative (see at least, “The types of prerecorded verbal audio events that in sequence produce verbal performances are almost unlimited. I envision prerecorded performances such as vocal effects, educational songs, nursery rhymes, holiday songs, popular songs, animal voices, spoken words, prayers, poems, or robotic speech, among others,” Schulze [0049]); and 
Schulze [0020]).
Schulze does not explicitly disclose the movement detection component is controlled in part by the device processor. However, Pascale discloses a similar variable sound generator and the movement detection component is controlled in part by the device processor (see at least, “As seen in FIG. 6, upon receiving power, the accelerometer 100 and the microcontroller 102 are initialized. A read command is sent to the accelerometer to assess the current levels of acceleration forces being sensed along all three axes,” Pascale [0171], bi-directional “communication with microcontroller,” and accelerometer 152, Pascale FIG. 20, and “Request Accelerometer Sensor Data (many times per second),” “Upon request output sensor data,” Pascale FIG. 21, FIG. 22). Since Schulze does not limit the invention to particular toy (see at least, “The foregoing description of exemplary embodiments of the present invention have been presented for purposes of enablement, illustration, and description. It is not intended to be exhaustive of or to limit the present invention to the precise form discussed. There are, however, other configurations for sound producing toys not specifically described herein, but with which the present invention is applicable. The present invention should therefore not be seen as limited to the particular embodiments described herein; rather, it should be understood that the present invention has wide applicability with respect to sound producing toys. Such other configurations can be achieved by those skilled in the art in view of the description herein,” [0051]) Pascale is analogous art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned teachings of Pascale in the invention of Schulze thereby allowing for Pascale [0128]) to be utilized appropriately in the invention of Schulze, while having the advantage of regulating playback in real time according to acceleration (see at least, Pascale claim 8) and also allowing for accelerometers that have the advantage of “flexible user-programmable options which can be configured to generate inertial wakeup interrupt signals and to monitor events… permit free fall or motion detection, pulse detection, and jolt detection… has a low power mode and is configurable for auto-wake and sleep (rest) functions,” Pascale [0155].

Claim 5: Schulze and Pascale disclose the interactive electronic device of claim 1, wherein the device processor is configured to start playback of the electronic file when the movement detection component indicates the interactive electronic device is moving (see at least, “FIG. 2 illustrates how a verbal audio event is produced in the present invention, in this example, the one-syllable word "cat". As jaw members 14 and 16 are activated by the user and moved away from each other, simulating the opening of mouth 15, switch 18 activates the first syllable segment, onset 38, the sound "caaa",” Schulze [0040], “Toy Moved,” “Start Playing Sound,” Pascale FIG. 2).

Claim 6: Schulze and Pascale disclose the interactive electronic device of claim 5, wherein the device processor is configured to stop playback of the electronic file by the audio output component when the generated movement signal indicates that the movement detection component has stopped moving (see at least, “When the user moves jaw members 14 and 16 adjacent each other, simulating the closing of mouth 15, switch 18 deactivates the loop-end header 48 of nucleus 42, allowing the third syllable segment, coda 44, the sound "t", to smoothly follow and end the syllable in a complete and natural manner,” Schulze [0040], “Did The Movement Stop,” “Finish Playing Current Sound,” Pascale FIG. 2).

Claim 7: Schulze and Pascale disclose the interactive electronic device of claim 1, wherein the movement detection component continuously transmits the generated movement signal to the device processor (see at least, “While mouth 15 remains open, onset 38 is followed smoothly by the second syllable segment, nucleus 42 of rhyme 40, which is looped and oscillates between loop-start header 46 and loop-end header 48, allowing the vowel sound " ... aaaaaa ... " for as long as mouth 15 remains open,” Sound producing unit 20 includes sound chip 22 [0040], “Loop,” Pascale FIG. 6, “Request Accelerometer Sensor Data (many times per second),” “Upon request output sensor data,” Pascale FIG. 21, FIG. 22).

Claim 8: Schulze and Pascale disclose the interactive electronic device of claim 7, wherein the device processor is configured to continue playback of the electronic file by the audio output component as long as the generated movement signal indicates that the movement detection component is in movement (see at least, “Continue Playing Sound,” “Did the Movement Stop,” loop of Pascale FIG. 5, FIG. 6).

Claim 15: Schulze and Pascale disclose the interactive electronic device of claim 1, wherein the audio output is a speaker (see at least, “speaker 28,” Schulze [0038]).

Claim 18: Schulze and Pascale disclose the interactive electronic device of claim 1, wherein the electronic storage component is a removeable storage mechanism (see at least, “Memory 24 could be manufactured so that it can be removed as a package from the toy 10 and replaced with a new memory that would contain prerecorded audio events that are different from those stored on the removed unit. This way, a user would always be able to have new audio events and would not easily get tired of using the toy,” Schulze [0048]).

Claims 2 – 4, 9 – 13, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulze and Pascale in view of Rosenberg (US 2007/0178967 A1), hereinafter Rosenberg.

Claim 2: Schulze and Pascale disclose the interactive electronic device of claim 1, but do not disclose wherein the movement signal comprises an average acceleration of the movement detection component. However, Rosenberg discloses in regards to movement detection similar to Schulze utilizing accelerometers similar to Pascale wherein the movement signal comprises an average acceleration of the movement detection component (see at least, “Accelerometers are generally low in cost and may be configured or selected to determine instantaneous and/or average accelerations,” Rosenberg [0033]). Since Schulze does not limit the invention to particular toy (see at least, “The foregoing description of exemplary embodiments of the present invention have been presented for purposes of enablement, illustration, and description. It is not intended to be exhaustive of or to limit the present invention to the precise form discussed. There are, however, other configurations for sound producing toys not specifically described herein, but with which the present invention is applicable. The present invention should therefore not be seen as limited to the particular embodiments described herein; rather, it should be understood that the present invention has wide applicability with respect to sound producing toys. Such other configurations can be achieved by those skilled in the art in view of the description herein,” [0051]) Rosenberg is analogous art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the accelerometers as disclosed by Rosenberg for the movement detection of Schulze in place of the accelerometers of Pascale thereby allowing for the advantage of a “low cost” solution configurable to determine instantaneous and/or average accelerations.

Claim 3: Schulze, Pascale, and Rosenberg disclose the interactive electronic device of claim 2, wherein the device processor is configured to cause the electronic file to be output by, at least, the audio output component when the average acceleration of the movement detection component exceeds a pre-determined value (see at least, “for example exceeding certain magnitude thresholds, will cause the present invention to output an audible phrase such as "good throw" or "good toss" or "nice pass"” Rosenberg [0040]).

Claim 4: Schulze, Pascale, and Rosenberg disclose the interactive electronic device of claim 3, wherein the device processor is configured to stop playback of the electronic file by the audio output component when the average acceleration is below a pre-determined value (see at least, “For example, Static State (no movement of the football) may be determined as a result of sensor signals being below a certain threshold level,” Rosenberg [0083], “When the ball is finally dropped, the music may be configured to automatically stop playing,” Rosenberg [0173]).

Claim 9: Schulze and Pascale disclose the interactive electronic device of claim 8, but do not disclose further comprising: an input/output device operatively coupled to the device processor and configured to operatively connect the device processor to an associated electronic communication device, wherein the input/output device is configured to send a plurality of electronic communications to the associated electronic communication device, wherein the plurality of sent electronic communications comprise data comprising movement data and electronic file output status. However, Rosenberg discloses in regards to a similar interactive toy, since Schulze does not limit the invention to particular toy (see at least, “The foregoing description of exemplary embodiments of the present invention have been presented for purposes of enablement, illustration, and description. It is not intended to be exhaustive of or to limit the present invention to the precise form discussed. There are, however, other Rosenberg is analogous art, movement detection similar to Schulze utilizing accelerometers similar to Pascale. Rosenberg further discloses wherein an input/output device operatively coupled to the device processor and configured to operatively connect the device processor to an associated electronic communication device, wherein the input/output device is configured to send a plurality of electronic communications to the associated electronic communication device, wherein the plurality of sent electronic communications comprise data comprising movement data and electronic file output status (see at least, “The portable gaming computer 100C includes an operating system, the necessary hardware and software drivers necessary to fully utilize the devices operatively coupled to the communications infrastructure 90, and programmatic instructions operatively loaded into the memory 10 to perform game orchestration in conjunction with player's interactions with player interface 60 and data received from the tossable football peripheral device 100P via the transceiver 65,” Rosenberg [0070], “Additional programmatic instructions may be provided to perform data logging where the data collected from the tossable football peripheral device 100P may be stored for future analysis, replay, or downloading to other computers. This collected data could be used for educational purposes. For example, the tossable football peripheral device 100P encompassed inside a tossable football object 200 (FIG. 1A) may be used to illustrate projectile motion to physics students,” Rosenberg [0071], “Other programmatic instructions may provide game status information, such as the current score of the game, the number of consecutive throw-catch pairs, the distance of the latest throw, the height of the latest throw, the spin quality of the latest throw, and/or the catch quality and/or impact magnitude of the latest catch. Such information may be displayed Rosenberg [0072]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the aforementioned teachings of Rosenberg in the invention of so that status information regarding playing with the interactive toy of Schulze and Pascale can be received in a similar manner thereby allowing for useful monitoring of how much interaction is taking place with the toy.

Claim 10: Schulze, Pascale, and Rosenberg disclose the interactive electronic device of claim 9, wherein the associated electronic communication device displays to a user the data comprising movement data and the file output status (see at least, “Other programmatic instructions may provide game status information… Such information may be displayed visually upon the portable gaming computer and/or as audio reports from the audio output hardware of the portable gaming computer,” Rosenberg [0072]).

Claim 11: Schulze, Pascale, and Rosenberg disclose the interactive electronic device of claim 10, wherein the file output status comprises how much of the file has been output (see at least, “In some such embodiments, the portable gaming device is operative to output audio reports during the flight time of a particular toss of the football. In some such embodiments the audio reports include determined and/or estimated current distances of flight of the football during the throw. In some such embodiments the audio report may be an audible announcement of the number of yards the football is estimated to have traveled thus far in the toss trajectory. In such some embodiments the announcements are made in regular intervals, for example every ten yards. In some such embodiments sound effects are output during the flight time, for example the sound of a rocket approaching,” Rosenberg [0045]).

Claim 12: Schulze, Pascale, and Rosenberg disclose the interactive electronic device of claim 10, wherein the movement data comprises movement of the interactive electronic device (see at least, “Another function of the sensor interface 70P is to determine the various dynamic states in which the tossable football peripheral device 100P may be undergoing. For example, Static State (no movement of the football) may be determined as a result of sensor signals being below a certain threshold level. Other states that may be determined by the routines of the present invention based upon an assessment of sensor data includes a Carry State and a Throw State. The carry state is a state in which the football is being held by a user and moved about as a result of the user moving while holding the ball. The carry state may be determined as a result of one or more sensor signals being above a first threshold level and below a second threshold level. The carry state, for example, may be determined by an acceleration sensor value being above a minimum threshold level and below a maximum threshold level,” Rosenberg [0083]).

Claim 13: Schulze, Pascale, and Rosenberg disclose the interactive electronic device of claim 10, wherein the associated electronic communication device provides interaction with the user depending on the file output status and the movement data (see at least, “The portable gaming computer 100C includes an operating system, the necessary hardware and software drivers necessary to fully utilize the devices operatively coupled to the communications infrastructure 90, and programmatic instructions operatively loaded into the memory 10 to perform game orchestration in conjunction with player's interactions with player interface 60 and data received from the tossable football peripheral device 100P via the transceiver 65,” Rosenberg [0070], “Additional programmatic instructions may be provided to perform data logging where the data collected from the tossable football peripheral device 100P may be stored for future analysis, replay, or downloading to other computers. This collected data could be used for educational purposes. For example, the tossable football peripheral device 100P encompassed Rosenberg [0071], “Other programmatic instructions may provide game status information, such as the current score of the game, the number of consecutive throw-catch pairs, the distance of the latest throw, the height of the latest throw, the spin quality of the latest throw, and/or the catch quality and/or impact magnitude of the latest catch. Such information may be displayed visually upon the portable gaming computer and/or as audio reports from the audio output hardware of the portable gaming computer,” Rosenberg [0072]).

Claim 16: Schulze and Pascale disclose the interactive electronic device of claim 1, but do not disclose wherein the audio output is an audio jack. However, Rosenberg discloses a similar interactive toy. Rosenberg further discloses wherein the audio output is an audio jack (see at least, “The audio subsystem includes a speaker 95 output or headphones. Connection headphones includes both traditional cable and wireless arrangements such as BlueTooth™ which are known in the relevant art,” Rosenberg [0068]). Since Schulze does not limit the invention to particular toy (see at least, “The foregoing description of exemplary embodiments of the present invention have been presented for purposes of enablement, illustration, and description. It is not intended to be exhaustive of or to limit the present invention to the precise form discussed. There are, however, other configurations for sound producing toys not specifically described herein, but with which the present invention is applicable. The present invention should therefore not be seen as limited to the particular embodiments described herein; rather, it should be understood that the present invention has wide applicability with respect to sound producing toys. Such other configurations can be achieved by those skilled in the art in view of the description herein,” [0051]) Rosenberg is analogous art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an audio jack Rosenberg in the invention of Schulze and Pascale thereby allowing for the advantage of personal listening.

Claim 17: Schulze and Pascale disclose the interactive electronic device of claim 1, but do not disclose wherein the audio output is a wireless audio transmission component. However, Rosenberg discloses a similar interactive toy. Rosenberg further discloses wherein the audio output is a wireless audio transmission component (see at least, “The audio subsystem includes a speaker 95 output or headphones. Connection headphones includes both traditional cable and wireless arrangements such as BlueTooth™ which are known in the relevant art,” Rosenberg [0068]). Since Schulze does not limit the invention to particular toy (see at least, “The foregoing description of exemplary embodiments of the present invention have been presented for purposes of enablement, illustration, and description. It is not intended to be exhaustive of or to limit the present invention to the precise form discussed. There are, however, other configurations for sound producing toys not specifically described herein, but with which the present invention is applicable. The present invention should therefore not be seen as limited to the particular embodiments described herein; rather, it should be understood that the present invention has wide applicability with respect to sound producing toys. Such other configurations can be achieved by those skilled in the art in view of the description herein,” [0051]) Rosenberg is analogous art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a wireless audio transmission component as disclosed by Rosenberg in the invention of Schulze and Pascale thereby allowing for the advantage of personal listening over a wireless arrangement.

Claim 19 is directed to an interactive electronic device comprising substantially similar in scope to the combination of claims 1 – 4, 7 – 9, 11 – 13, 15, and 18 above and therefore are rejected for the same reasons.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063.  The examiner can normally be reached on Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652